DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 08/31/2020 Non-Final Office Action, claims 67-81 were pending and rejected.
In Applicant’s 01/29/2021 Reply, claims 68 and 70 were amended. Claims 67-81 remain pending.

Remarks and Amendments
	Claims 68 and 70 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite:

    PNG
    media_image1.png
    268
    619
    media_image1.png
    Greyscale

	Applicant amended claims 68 and 70 by replacing “composition” with “pharmaceutical product,” thereby obviating this rejection which is hereby withdrawn.
	Claims 67-81 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-14, 16, 19, and 20 of U.S. Pat. No. 9,492,447 B2 (issued 11/15/2016; hereinafter “US9492447).
Claims 67-81 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Pat. No. 9,867,822 B2 (issued 01/16/2018; hereinafter “US9867822”).
Claims 67 and 71-80 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Pat. No. 9,597,340 B2 (issued 03/21/2017; hereinafter “US9597340”).
Claims 67 and 71-80 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,632,134 B2 (issued 04/28/2020; hereinafter “US10632134”).
Applicant made no attempt to address the merits of the obviousness-type double patenting rejections, which are, therefore, maintained. 

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 67-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-14, 16, 19, and 20 of U.S. Pat. No. 9,492,447 B2 (issued 11/15/2016; hereinafter “US9492447). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-3 of US9492447 recite a genus of compositions comprising a compound of Formula Ia, 
    PNG
    media_image2.png
    109
    140
    media_image2.png
    Greyscale
, as well as an additional pharmaceutical agent selected from analgesic and antidiabetic agents, and a pharmaceutically acceptable carrier, which encompass the presently claimed species. US9492447 depicts Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, as an exemplary embodiment indicating it is intended to fall within the meaning of Formula Ia, rendering unpatentable present claim 67. See, e.g., In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008) (“[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim.”). In addition, claim 4 of US9492447 narrows the genus of Formula Ia to a list of species that includes Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, resulting in a composition anticipating that of present claim 67. Claims 6 and 7 of US9492447 recite Compound 699 and its anhydrous crystalline form, anticipating present claims 68 and 70. The utility of these compositions includes treating the various types of pain encompassed by present claims 71 and 81. (col. 18, ll.63-67 through col. 19, ll.1-14; col. 71, ll.6-17). With regard to obviousness-type double patenting of a method over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Claim 14 of US9492447 recites a method of preparing a composition of claim 1, utilizing the same active steps as recited in present claim 69. Inquiry into the scope and coverage of Formula Ia indicates that Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, is included as an exemplary embodiment, rendering unpatentable present claim 69.
Claims 8-13 of US9492447 recite a composition of claim 1 comprising a compound of Formula Ia with an analgesic defined as recited in present claims 72-77. As established, the scope and coverage of Formula Ia includes Compound 699. In addition, the utility of these compositions includes treating the various types of pain encompassed by present claims 71-77. (col. 18, ll.63-67 through col. 19, ll.1-14; col. 71, ll.6-17). 
Claim 16 of US9492447 recites a method for treating pain comprising administering a compound of Formula I and one or more known pharmaceutical agents selected from analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. Claims 19 and 20 depend from claim 16 but require Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, or its anhydrous crystalline form. US9492447 describes the scope of “pain” as used in claim 16 to include pain arising from autoimmune conditions; allergic reactions; bone and joint pain; muscle pain; dental pain; nephritic syndrome, Scleroderma; thyroiditis; migraine and other headache pain; pain associated with diabetic neuropathy; fibromyalgia, HIV-related neuropathy, sciatica, and neuralgias; pain arising from cancer, and pain that occurs as an adverse effect of therapeutics for the treatment of disease. (col. 18, ll.63-67 through col. 19, ll.1-14; col. 71, ll.6-17). In addition, US9492447 describes the scope of analgesic agents to include coanalgesic agents, such as antidepressants, anti-anxiety medications, migraine medication, and gabapentin (col. 20, ll. 21-24), as in present claim 78. US9492447 describes the scope of anticancer agents to include eribulin mesylate, cabazitaxel, Sipuleucel-T. degarelix, raloxifene, topotecan hydrochloride, ixabepilone, lapatinib, erlotinib, gefitinib, abarelix, leuprolide acetate, fulvestrant, letrozole, triptorelin pamoate, herceptin, nolvadex, photof rin, Xeloda, letrozole, anastroZole, flutamide, gemcitabine HCl, docetaxel, goserelin acetate, bevacizumab, celecoxib, cetuximab, denosumab, ibandronic acid, thyrotropin alfa, trabectedin, and Pemetrexed (col. 25, ll.43-51), as recited in present claim 79. US9492447 describes the scope of osteoarthritis agents to include those recited in present claim 80. Thus, claims 16, 19, and 20 when read in light of the description provided in US9492447 render present claims 71-81 unpatentable. 

(2)	Claims 67-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Pat. No. 9,867,822 B2 (issued 01/16/2018; hereinafter “US9867822”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1 and 13 of US9867822 describe a composition comprising a compound, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, and one or more known pharmaceutical agents selected from analgesic, antidiabetic, osteoarthritis, and anticancer agents, differing from present claim 67 in that it does not include “a pharmaceutically acceptable carrier.” However, addition of a pharmacuetically acceptable carrier to the pharmaceutical composition of claims 1 and 13 is obvious, because using pharmaceutical carriers in pharmaceutical compositions represents routine and conventional practice for any skilled artisan, and US9867822 repeatedly describes the scope of the claimed compositions to include a pharmaceutically acceptable carrier. (col. 2, ll.41-45,52-57; col. 13, ll.14-25; col. 14, ll.10-21). 
	Claim 12 of US9867822 depends from claim 1 and includes a pharmaceutically acceptable carrier, which anticipates present claim 67. 
	Claim 2 of US9867822 recites the composition of claim 1, wherein the compound is in its anhydrous crystalline form. This composition differs from present claims 68 and 70 in that it does not include “a pharmaceutically acceptable carrier.” This feature does not patentably distinguish the present claim from US9867822 for the reasons discussed in the rejection of claim 1, supra. 
	Claim 14 of US9867822 recites a method for preparing a composition comprising the same steps as present claim 69, differing from present claim 67 in that the composition does not include “a pharmaceutically acceptable carrier.” This feature does not patentably distinguish the present claim from US9867822 for the reasons discussed in the rejection of claim 1, supra.
	Claims 1-11 of US9867822 recite the compositions encompassed by present method claims 71-81 but do not include “a pharmaceutically acceptable carrier.” This feature does not patentably distinguish the present claim from US9867822 for the reasons discussed in the rejection of claim 1, supra. Furthermore, the utility of these compositions includes treating pain as in present claim 71. (col. 18, ll.52-62; col. 70, ll.46-57). In addition, claims 15-17 of US9867822 recite a method of treating pain but fail to include “a pharmaceutically acceptable carrier.”

(3)	Claims 67 and 71-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Pat. No. 9,597,340 B2 (issued 03/21/2017; hereinafter “US9597340”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-14 and 17 recite a composition comprising a genus of compounds, Formula Ia,
    PNG
    media_image4.png
    128
    162
    media_image4.png
    Greyscale
, encompassing the presently claimed compound, together with one or more known pharmaceutical agents, including anticancer agents, as claimed. US9597340 depicts Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, as an exemplary embodiment indicating it is intended to fall within the meaning of Formula Ia, rendering unpatentable present claim 67. See, e.g., In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008) (“[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim.”). Furthermore, claims 15 and 16 narrow this genus to compound 699, anticipating claims 67 and 71-80. Regarding the obviousness of the presently claimed methods 71-80, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

In this case, the utility of the claimed compound is inseparable from its utility and includes the use in the presently claimed methods, rendering the presently claimed methods unpatentable over the disclosure of compound 699, claimed in US9597340. 

(4)	Claims 67 and 71-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,632,134 B2 (issued 04/28/2020; hereinafter “US10632134”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-6 and 10-12 of US10632134 recite a method for treating cancer comprising administering a composition comprising a genus of compounds, Formula Ia,
    PNG
    media_image4.png
    128
    162
    media_image4.png
    Greyscale
, encompassing the presently claimed compound, together with one or more known pharmaceutical agents, including anticancer agents, as claimed. US10632134 depicts Compound 699, 
    PNG
    media_image3.png
    234
    208
    media_image3.png
    Greyscale
, as an exemplary embodiment indicating it is intended to fall within the meaning of Formula Ia, rendering unpatentable present claim 67. See, e.g., In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008) (“[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim.”).
	Claims 7, 8, and 13-16 narrow the genus of Formula Ia to Compound 699, as presently claimed, thereby anticipating present claims 67 and 71-80.	

Conclusion
Claims 67-81 are pending.
Claims 67-81 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655